Case 6:20-cr-00078-PGB-DCI Document 47 Filed 11/10/20 Page 1 of 2 PageID 168




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  UNITED STATES OF AMERICA

              v.                             CASE NO. 6:20-cr-78-Orl-40DCI
                                                  (Forfeiture)

  MAX BENNETT CHAMBERS

                   NOTICE TO COURT REGARDING FORFEITURE

         The United States hereby gives notice to the Court that it will not complete

  the criminal forfeiture of the non-metallic in color auto-sear, the metallic in color

  auto- sear, and the 5.56 NATO caliber, AR-15 style rifle, described in the Plea

  Agreement, Doc. 28, because the Bureau of Alcohol, Tobacco, Firearms and

  Explosive administratively forfeited the auto-sears and firearm on June 9, 2020.

                                      Respectfully submitted,

                                      MARIA CHAPA LOPEZ
                                      United States Attorney


                               By:    s/Nicole M. Andrejko
                                      NICOLE M. ANDREJKO
                                      Assistant United States Attorney
                                      Florida Bar Number 0820601
                                      400 W. Washington Street, Suite 3100
                                      Orlando, Florida 32801
                                      (407) 648-7500 – telephone
                                      (407) 648-7643 – facsimile
                                      E-mail: nicole.andrejko@usdoj.gov
Case 6:20-cr-00078-PGB-DCI Document 47 Filed 11/10/20 Page 2 of 2 PageID 169




                            CERTIFICATE OF SERVICE

         I hereby certify that on November 10, 2020, I electronically filed the
  foregoing with the Clerk of the Court by using the CM/ECF system which will
  send a notice of electronic filing to the following:

  Mark P. Rankin, Esquire
  Brett McIntosh, Esquire

                             By:    s/Nicole M. Andrejko
                                    NICOLE M. ANDREJKO
                                    Assistant United States Attorney
